

AGILENT TECHNOLOGIES, INC.
2009 Stock Plan
New Executive Stock Award Agreement (“Award Agreement”)
(for awards after November 17, 2015)
Section 1.    Grant of Stock Award. This Stock Award Agreement, dated as of the
date of grant indicated in your account maintained by the company providing
administrative services in connection with the Plan (as defined below) (the
“External Administrator”), is entered into between Agilent Technologies, Inc.
(the “Company”), and you as an individual who has been granted Restricted Stock
Units (the “Awardee”) pursuant to the Agilent Technologies, Inc. 2009 Stock Plan
(the “Plan”). This Stock Award represents the right to receive the number of
shares of Common Stock indicated in the Awardee's External Administrator account
subject to the fulfillment of the conditions set forth below and pursuant to and
subject to the terms and conditions set forth in the Plan and the administrative
rules thereunder. Capitalized terms used and not otherwise defined herein are
used with the same meanings as in the Plan.
Section 2.     Vesting Criteria. This Stock Award shall vest upon the
achievement of Company performance criteria as set by the Committee at the time
of grant and as communicated to you concurrent with this Award Agreement. This
Stock Award shall vest subject to the achievement of such performance criteria
over the Vesting Period. For purposes hereof, the Vesting Period shall be the
Company’s three fiscal year period commencing with the Company’s fiscal year
containing the date of grant for this Stock Award. Depending upon achievement of
the Company performance criteria as solely determined by the Committee, this
Stock Award may vest and be paid out at any level from zero to 200% of the
shares covered by the Target Award; provided, however, that the Fair Market
Value of such share payout (determined at the time of payout) shall not exceed
300% of the dollar-denominated value used by the Committee to determine the
number of shares covered by the Target Award. For purposes hereof, “Target
Award” shall mean the target number of shares under the Stock Award determined
at the 100% payout level. Subject to Section 5(f) hereof, any payout of this
Stock Award shall occur on the one-year anniversary of the end of the Vesting
Period. However, except as would result in taxation under Code Section 409A, if
any Tax-Related Items (as described in Section 7 below) legally due by Awardee
with respect to any shares underlying the Stock Award become due prior to
settlement of such shares on account of vesting of the Stock Award, settlement
of a portion of the shares necessary to satisfy such Tax-Related Items may be
accelerated to satisfy such Tax-Related Items (either by withholding in shares
or forcing the sale of shares pursuant to the authority in this Award Agreement,
at the Company’s sole discretion) or, alternatively, the Company may require
Awardee to satisfy such Tax-Related Items by making payment to the Company or
any other method set forth in Section 7 hereof, as determined by the Company in
its sole discretion.
Section 3.     Objective Business Criteria. This Stock Award shall not vest and
no shares of Common Stock will be issued to the Awardee until the Committee has
certified in writing that the Company performance criteria have been achieved or
exceeded.
Section 4.    Nontransferability of Stock Award. This Stock Award shall not be
transferable by Awardee otherwise than by will or by the laws of descent and
distribution. The terms of this Stock Award shall be binding on the executors,
administrators, heirs and successors of Awardee.
Section 5.    Termination of Employment or Service.
(a)    An Awardee who, whether voluntarily or involuntarily, terminates from the
Company or otherwise ceases to be employed in a participating position at any
time during a Vesting Period, shall not be eligible to receive a payout except
as set forth in this Section 5 or other written agreement with the Company.
Except as provided in this Section 5, in order to receive payment of the Stock
Award upon vesting, the Awardee must be listed on the payroll of the Company or
an Affiliate on the last day of the Vesting Period. Except as the Committee may
otherwise determine, termination of Awardee’s employment or service for any
reason shall be determined without regard to whether such Awardee continues
thereafter to receive any compensatory payments therefrom or is paid salary
thereby in lieu of notice of termination.
(b)    An Awardee who dies or terminates employment as a result of becoming
totally and permanently disabled during a Vesting Period shall have paid to his
or her estate or designated beneficiaries or, in the case of disability, either
(i) him or her or (ii) his or her legally appointed guardian, on the one-year
anniversary of the end of the Vesting Period, a payout based on the full amount
of the specified percentage of the Target Award determined by the Committee
under Section 3 for the full Vesting Period; except that, with respect to any
Vesting Period in which such death or termination of employment occurs during
the first 12 months of the Vesting Period, the payout for such Vesting Period
shall equal an amount calculated by multiplying (a) the Award determined under
Section 3 for the full Vesting Period times (b) a fraction, the numerator of
which is the number of days from the beginning of the Vesting Period to the date
of such death or termination of employment, and the denominator of which is the
number of days in the 12-month period.
(c)    Unless otherwise required under local law, an Awardee who retires (in
accordance with the Company’s retirement policy in effect on the date of grant
of this Stock Award) during a Vesting Period shall, on the one-year anniversary
of the end of the Vesting Period, be entitled to receive his or her Stock Award
payout based on the full amount of the specified percentage of the Target Award
determined by the Committee under Section 3 for the full Vesting Period; except
that, with respect to any Vesting Period in which such retirement occurs during
the first 12 months of the Vesting Period, the payout for such Vesting Period
shall equal an amount calculated by multiplying (a) the amount determined under
Section 3 for the full Vesting Period times (b) a fraction, the numerator of
which is the number of days from the beginning of the Vesting Period to the date
of such retirement, and the denominator of which is the number of days in the
12-month period.
(d)    An Awardee who is demoted from executive status at the Company during a
Vesting Period shall, on the one-year anniversary of the end of the Vesting
Period, be entitled to receive his or her Stock Award payout based on the full
amount of the specified percentage of the Target Award determined by the
Committee under Section 3 for the full Vesting Period; except that, with respect
to any Vesting Period in which such demotion occurs during the first 12 months
of the Vesting Period, the payout for such Vesting Period shall equal an amount
calculated by multiplying (a) the amount determined under Section 3 for the full
Vesting Period times (b) a fraction, the numerator of which is the number of
days from the beginning of the Vesting Period to the date of such demotion, and
the denominator of which is the number of days in the 12-month period.
(e)    An Awardee who terminates employment at any time during a Vesting Period
under a Workforce Management Program of the Company or its Subsidiary shall, on
the one-year anniversary of the end of the Vesting Period, be entitled to
receive his or her Stock Award payout based on the full amount of the specified
percentage of the Target Award determined by the Committee under Section 3 for
the full Vesting Period; except that, with respect to any Vesting Period in
which such termination of employment occurs during the first 12 months of the
Vesting Period, the payout for such Vesting Period shall equal an amount
calculated by multiplying (a) the amount determined under Section 3 for the full
Vesting Period times (b) a fraction, the numerator of which is the number of
days from the beginning of the Vesting Period to the date of such termination of
employment, and the denominator of which is the number of days in the 12-month
period.
(f)    Notwithstanding Section 18(c) of the Plan, in the event of a Change of
Control , an Awardee shall, at the earlier of the end of the Vesting Period (on
the one-year anniversary thereof) or the date of such Change of Control receive
a Stock Award payout that is equivalent to the greater of the Target Award or
the accrued amount of the payout (i.e., the amount accrued as the expected
liability for this Stock Award by the Company’s corporate finance department);
except that, with respect to any Vesting Period in which such Change of Control
occurs during the first 12 months of the Vesting Period, the payout for such
Vesting Period shall equal an amount calculated by multiplying (a) the amount
determined herein times (b) a fraction, the numerator of which is the number of
days from the beginning of the Vesting Period to the date of such Change of
Control, and the denominator of which is the number of days in the 12-month
period.
Section 6.    Restrictions on Issuance of Shares of Common Stock. The Company
shall not be obligated to issue any shares of Common Stock pursuant to this
Stock Award unless the shares are at that time effectively registered or exempt
from registration under the U.S. Securities Act of 1933, as amended, and, as
applicable, local laws.
Section 7.    Responsibility for Taxes. Regardless of any action the Company or
Awardee’s employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax or other tax-related withholding (the “Tax-Related
Items”), Awardee acknowledges that the ultimate liability for all Tax-Related
Items legally due by Awardee is and remains Awardee’s responsibility and that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Stock Award, including the grant and vesting of the Stock Award, the
subsequent sale of shares of Common Stock acquired pursuant to the Stock Award
and the receipt of any dividends or other distributions, if any; and (2) do not
commit to structure the terms of the grant or any aspect of the Stock Award to
reduce or eliminate Awardee’s liability for Tax-Related Items.
Awardee authorizes the Company and/or the Employer to, in the sole discretion of
the Company and/or the Employer, withhold all applicable Tax-Related Items
legally payable by Awardee from Awardee’s wages or other cash compensation paid
to Awardee by the Company and/or the Employer, within legal limits, or from
proceeds of the sale of shares of Common Stock. Alternatively, or in addition,
if permissible under local law, the Company may in its sole discretion (1) sell
or arrange for the sale of shares of Common Stock that Awardee acquires pursuant
to this Stock Award to meet the withholding obligation for Tax-Related Items,
and/or (2) withhold in shares of Common Stock otherwise payable pursuant to this
Stock Award, provided that the Company only withholds the amount of shares of
Common Stock necessary to satisfy the minimum withholding amount. Finally,
Awardee shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of
Awardee’s participation in the Plan or Awardee’s acquisition of shares of Common
Stock pursuant to this Stock Award that is not satisfied by the means previously
described. The Company may refuse to deliver the shares of Common Stock if
Awardee fails to comply with Awardee’s obligations in connection with the
Tax-Related Items as described in this section.
Section 8.     Adjustment. The number of shares of Common Stock subject to this
Stock Award and the price per share, if any, of such shares may be adjusted by
the Company from time to time pursuant to the Plan.
Section 9.     Nature of the Award. By accepting this Stock Award, Awardee
acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
(b)    the grant of the Stock Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Award,
or benefits in lieu of Stock Awards, even if Stock Awards have been granted
repeatedly in the past;
(c)    all decisions with respect to future Stock Award grants, if any, will be
at the sole discretion of the Company;
(d)    participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate Awardee’s employment relationship at any time;
(e)    participating in the Plan is voluntary;
(f)    the Stock Award is an extraordinary item that does not constitute
recurring or on-going compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of Awardee’s
employment contract, if any;
(g)    the Stock Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services to the Company or the Employer;
(h)    in the event Awardee is not an employee of the Company, the Stock Award
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Stock Award will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;
(i)    the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
(j)    if Awardee accepts the Stock Award and obtains shares of Common Stock,
the value of those shares of Common Stock acquired may increase or decrease in
value;
(k)    in consideration of the grant of the Stock Award, no claim or entitlement
to compensation or damages shall arise from termination of the Stock Award or
diminution in value of the Stock Award or shares of Common Stock acquired under
the Stock Award resulting from termination of Awardee’s employment by the
Company or the Employer and Awardee irrevocably releases the Company and the
Employer from any such claim that may arise;
(l)    by accepting the grant of this Stock Award, the Awardee and the Company
agree that this Stock Award is granted under and governed by the terms and
conditions of the Plan and this Award Agreement, and the Awardee acknowledges
that he or she agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Award Agreement; and
(m)    the Awardee acknowledges that this Award Agreement is between the Awardee
and the Company, and that the Awardee’s local employer is not a party to this
Award Agreement.
Section 10. Data Privacy. The Awardee explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Awardee’s
personal data as described in this document by and among, as applicable, the
Company, the Employer and the External Administrator for the exclusive purpose
of implementing, administering and managing Awardee’s participation in the Plan.
Awardee hereby understands that the Company and the Employer hold certain
personal information about the Awardee, including, but not limited to, Awardee’s
name, home address and telephone number, date of birth, or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Stock Awards or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Awardee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Awardee hereby understands that
Data may be transferred to any third parties (including the External
Administrator) assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Awardee’s country or
elsewhere, such as outside the European Economic Area and that the recipient’s
country may have different data privacy laws and protections than Awardee’s
country. All such transfers of Data will be in accordance with the Company’s
Privacy Policies and Guidelines. Awardee hereby understands that Awardee may
request a list with the names and addresses of any potential recipients of the
Data by contacting Awardee’s local human resources representative. Awardee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Awardee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom Awardee may elect to deposit any Common Stock acquired
upon vesting of the Stock Award. Awardee hereby understands that Awardee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Awardee’s local human resources representative. Awardee hereby understands,
however, that refusing or withdrawing the Awardee’s consent may affect the
Awardee’s ability to participate in the Plan. For more information on the
consequences of Awardee’s refusal to consent or withdrawal of consent, Awardee
understands that he or she may contact his or her human resources representative
responsible for Awardee’s country at the local or regional level.
Section 11.    No Rights Until Issuance. Awardee shall have no rights hereunder
as a shareholder with respect to any shares subject to this Stock Award until
the date that shares of Common Stock are issued to the Awardee. The Committee in
its sole discretion may substitute a cash payment in lieu of shares of Common
Stock, such cash payment to be equal to the Fair Market Value of the Shares on
the date that such Shares would have otherwise been issued under the terms of
this Agreement.
Section 12.    Administrative Procedures. Awardee agrees to follow the
administrative procedures that may be established by the Company and/or its
designated broker for participation in the Plan which may include a requirement
that the shares issued hereunder be held by the Company’s designated broker
until the Awardee disposes of such shares. Awardee further agrees that the
Company may determine the actual method of withholding for Tax-Related Items as
described in Section 7 above. The method for acceptance of this Award will vary
in accordance with local law. Depending upon the country in which the Awardee
works, he or she will either have to use the electronic process set forth on the
External Administrator’s website and/or sign a hard-copy of the Award Agreement
and then return it to the Agilent Shareholder Records Department.
Section 13.    Recoupment. This Stock Award is subject to the terms of the
Agilent Technologies Executive Compensation Recoupment Policy in the form
approved by the Committee as the date of grant (the “Policy”), if and to the
extent that the Policy by its terms applies to the Stock Award and the Awardee;
and the terms of the Policy as of the date of grant are incorporated by
reference herein and made a part hereof.
Section 14.    Governing Law and Venue. This Award Agreement shall be governed
by and construed according to the laws of the State of Delaware without regard
to its principles of conflicts of laws as provided in the Plan. Any proceeding
arising out of or relating to this Award Agreement or the Plan may be brought
only in the state or federal courts located in the Northern District of
California where this grant is made and/or to be performed, and the parties to
this Award Agreement consent to the exclusive jurisdiction of such courts.
Section 15.     Amendment. This Stock Award may be amended as provided in the
Plan.
Section 16.     Language. If the Awardee has received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
Section 17.    Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the Stock Award granted under (and
participation in) the Plan or future awards that may be granted under the Plan
by electronic means or to request the Awardee’s consent to participate in the
Plan by electronic means. The Awardee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
Section 18.     Severability. The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
Section 19.    Section 409A of the Code.
(a)    This Stock Award shall be administered, interpreted, and construed in a
manner that does not result in the imposition on the Awardee of any additional
tax, penalty, or interest under Section 409A of the Code. The preceding
provision, however, shall not be construed as a guarantee of any particular tax
effect and the Company shall not be liable to the Awardee for any payment made
under this Stock Award that is determined to result in an additional tax,
penalty, or interest under Section 409A of the Code, nor for reporting in good
faith any payment made under any Award as an amount includible in gross income
under Section 409A of the Code.
(b)    “Termination of employment,” “resignation,” or words of similar import,
as used in this Stock Award means for purposes of payments under this Award that
are payments of deferred compensation subject to Section 409A of the Code as to
which the payment event is such term or words, the Awardee’s “separation from
service” as defined in Section 409A of the Code.
(c)    To the extent any payment or settlement hereunder that is a payment of
deferred compensation subject to Section 409A of the Code is contingent upon a
“change of control,” such payment or settlement shall only occur if the event
giving rise to the change of control would also constitute a change in ownership
or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of Section
409A of the Code. The vesting of any Award shall not be affected by the
preceding sentence.
(d)    If a payment obligation under this Stock Award arises on account of the
Awardee’s separation from service while the Awardee is a “specified employee”
(as defined in Section 409A of the Code), any payment of “deferred compensation”
(as defined under Treasury Regulation Section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through
(b)(12)) that is scheduled to be paid within six (6) months after such
separation from service shall accrue without interest and shall be paid within
15 days after the end of the six-month period beginning on the date of such
separation from service or, if earlier, within 15 days after his or her death.
Section 20.    Entire Agreement. The Plan is incorporated herein by reference.
The Plan and this Award Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Awardee with respect to the
subject matter hereof, and may not be modified adversely to the Awardee’s
interest except by means of a writing signed by the Company and the Awardee.




AGILENT TECHNOLOGIES, INC.
By
________________________________________
Mike McMullen
President and Chief Executive Officer





1